t c memo united_states tax_court harold a lange petitioner v commissioner of internal revenue respondent docket no filed date harold a lange pro_se beth a nunnink for respondent memorandum findings_of_fact and opinion gale judge respondent determined a deficiency of dollar_figure and additions to tax of dollar_figure and dollar_figure under sec_1 a and respectively with respect to petitioner unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure harold a lange's petitioner federal_income_tax for after concessions by respondent the issues remaining for decision are whether the form_1040 u s individual_income_tax_return submitted by petitioner with respect to the taxable_year constitutes a valid_return and consequently whether petitioner is liable for an addition_to_tax under sec_6651 whether petitioner had dollar_figure of gross_income from pension distributions gambling winnings and social_security_benefits received in whether petitioner is entitled to deductions for gambling_losses charitable_contributions and certain closing costs arising from a home mortgage refinancing greater than those conceded by respondent whether petitioner is liable for an addition_to_tax pursuant to sec_6654 findings_of_fact the parties have stipulated some of the facts which are incorporated herein by reference petitioner lived in tennessee at the time the petition was filed petitioner's form_1040 on date petitioner mailed a signed form_1040 u s individual_income_tax_return form_1040 along with a schedule a itemized_deductions two forms 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc and a form w-2g certain gambling winnings attached to the front of the form_1040 was a cover page which stated this tax_return is being filed under protest without prejudice for explanation please see the attached page protest document and memorandum marked and identified by its u s registered mail number it is a federal crime under title u s c to remove this protest document from the attached return it is to remain a permanent part of the records with this return as indicated on the foregoing cover page a 38-page protest document2 protest document was attached to the form_1040 in the label box on the front page of the form_1040 the phrase spouse's social_security_number was lined through and in the space reserved for entry of a spouse's social_security_number there was written under protest without prejudice in the jurat signature box on the back page immediately below petitioner’s signature the phrase spouse's signature if a joint_return both must sign had also been lined through and replaced with the handwritten phrase under protest without prejudice the form_1040 reported dollar_figure on line wages salaries tips etc dollar_figure on line 20b social_security the protest document had attached to it an additional page exhibit benefits taxable_amount additionally dollar_figure was reported on line other income and the word lotto was handwritten in a blank space beside the number thus dollar_figure was reported as total income on line after claiming itemized_deductions of dollar_figure and three exemptions taxable_income was reported as dollar_figure on line nonetheless line of the form_1040 tax was left blank and dollar_figure was reported on line total_tax on line amount you owe dollar_figure was reported with respect to the taxable_year no payments of estimated_tax were made by petitioner no tax was withheld nor was any payment sent with the form_1040 in the protest document petitioner states that he is filing his return by special appearance 'under protest without prejudice' in the document petitioner makes various arguments contending eg that he is not an individual as that term is used in sec_1 and that only government- sourced consideration is subject_to taxation that private sector employees should not be taxed at the same rate as public employees and that applying the tax_rates of sec_1 to him i sec_3 the entry of dollar_figure as the amount owed is inexplicable from the face of the return since line amount you owe instructs the taxpayer that the entry thereon should be the result of subtracting line total payments from line total_tax and both line sec_57 and sec_65 were reported as dollar_figure on the return unconstitutional constituting a crime of extortion and perjury the protest document concludes by stating that unless the internal_revenue_service responds to the protest document and rebuts each of the arguments raised then the irs agrees to the complete contents of this protest document and will raise no defenses to the contents nor claim a tax_liability imposed under sec_1 or to be due and owing upon the undersigned by your agency or in a court of law the document further explains that a failure to answer in rebuttal by the irs will constitute agreement that the irs will not raise in court any defense or collateral attack on the issues of petitioner's position as to the procedures facts or law as set forth herein pension distributions petitioner was retired during in that year he received distributions from the national electrical benefit fund nebf of dollar_figure and the electrical workers trust fund ewtf of dollar_figure these receipts were reported as fully taxable_distributions on forms 1099-r by nebf and ewtf the nebf’s plan summary provides that all contributions to the nebf are made by covered employers employees are neither required nor permitted to make contributions according to the plan the employer contributes three percent of the covered employee's gross labor payroll the ewtf plan also provides that contributions by an employee shall not be permitted under the plan under this plan an employee's eligibility to receive contributions is based upon his years_of_service as defined under the plan gambling winnings and losses petitioner purchased a winning ticket and received dollar_figure in proceeds from the kentucky lottery corporation in date after obtaining the winning ticket in march petitioner began saving his losing tickets for the remainder of the year the aggregate cost of those tickets was dollar_figure petitioner claimed dollar_figure in gambling_losses on the form_1040 respondent now concedes that petitioner had gambling_losses of dollar_figure in social_security_benefits petitioner received and cashed social_security_benefit checks totaling dollar_figure in charitable_contributions petitioner claimed dollar_figure in charitable_contribution deductions on the form_1040 he submitted but kept no records regarding the claimed contributions home mortgage refinancing on date petitioner refinanced the mortgage on his residence in connection with the refinancing petitioner paid dollar_figure in prepaid hazard insurance dollar_figure of interest due on the mortgage loan being replaced and various closing costs totaling dollar_figure described on the settlement sheet as follows loan origination fee appraisal fee flood attorney's_fees recording fees state tax stamps computer filing fee dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on schedule a of the form_1040 petitioner claimed an itemized_deduction for closing costs on house of dollar_figure a figure which closely approximates the dollar_figure total of the foregoing payments notice_of_deficiency after the form_1040 was referred to three units of respondent a notice_of_deficiency was issued to petitioner for the taxable_year in which it was determined that petitioner had failed to file a return and had taxable_income of dollar_figure resulting in a deficiency of dollar_figure and additions to tax under sec_6651 for failure_to_file and sec_6654 for failure to pay estimated_tax petitioner timely filed a petition for redetermination the dollar_figure discrepancy is not explained in the record this taxable_income figure represented gross_income of dollar_figure from pension distributions social_security_benefits and gambling winnings less the standard_deduction and a personal_exemption opinion i burden_of_proof petitioner has neither claimed nor shown entitlement to a shift in the burden_of_proof to respondent with regard to any factual issue pursuant to sec_7491 accordingly petitioner bears the burden_of_proof and production with respect to all issues in this case except as provided in sec_7491 see rule a ii validity of the form_1040 and sec_6651 addition respondent argues that the form_1040 does not constitute a valid_return and that petitioner is therefore liable under sec_6651 for an addition_to_tax for failure_to_file sec_6011 requires taxpayers to file returns in accordance with the forms and regulations prescribed by the secretary see sec_1_6011-1 income_tax regs in addition taxpayers are required to verify by written declaration that their submitted returns have been made under penalties of perjury sec_6065 see also sec_1_6065-1 income_tax regs a taxpayer satisfies this requirement by signing the preprinted jurat contained on the form_1040 see 102_tc_137 affd 53_f3d_799 7th cir which is a declaration under penalties of perjury that the return is true correct and complete even where the taxpayer fails to follow the prescribed forms a document will be treated as a valid_return for purposes of sec_6651 if it satisfies the following i it contains sufficient data to calculate tax_liability ii it purports to be a return iii it represents an honest and reasonable attempt to satisfy the requirements of the tax law and iv it is executed under penalties of perjury 82_tc_766 affd 793_f2d_139 6th cir in determining the validity of a return this and other courts have generally held that alterations of the language of the jurat itself invalidates a return see 845_f2d_794 8th cir per curiam 775_f2d_1292 5th cir per curiam 757_f2d_1071 10th cir per curiam 627_f2d_830 7th cir 65_tc_68 affd without published opinion 559_f2d_1207 3d cir andrews v commissioner tcmemo_1999_281 hodge v commissioner tcmemo_1998_242 counts v commissioner tcmemo_1984_561 affd 774_f2d_426 11th cir where statements are added that do not modify the specific language of the jurat the validity of the return depends upon whether the additional statements disclaim liability or otherwise qualify the jurat by casting doubt on the jurat's declaration that the return is true correct and complete for example the mere addition near the jurat of the words under protest will not invalidate the return see mccormick v peterson aftr 2d ustc par big_number e d n y see also 849_f2d_365 9th cir addition of words signed involuntarily under penalty of statutory punishment below the jurat did not invalidate return however where the purported return refers to and includes an accompanying statement that disclaims liability for the tax reported on the return or appears to contradict the declarations in the jurat the return is invalid as the accompanying statement vitiates the jurat 114_tc_136 sloan v commissioner supra doubts regarding whether the accompanying statement has qualified the jurat so as to invalidate the return are resolved in the commissioner's favor 53_f3d_799 7th cir affg 102_tc_137 for example in sloan the purported returns contained the following statement after the preprinted jurat immediately above the taxpayer's signature denial and disclaimer attached as part of this form attached to the purported returns was the following statement i submit this 'denial and disclaimer' as an attachment to the irs form_1040 for the year stated above i deny that i am liable or made liable for any '1040 income tax' for the above stated year my signature on the form is not an admission of jurisdiction or submission to subject status i 'disclaim liability' for any_tax shown on the form sloan v commissioner t c pincite we concluded that the attached statement raised serious questions about whether petitioner was 'denying' the accuracy of the information contained in the return 'disclaiming' the jurat altogether or simply protesting the tax laws id pincite consequently we held that the return was invalid we reached the same result in williams v commissioner supra where the extraneous entry was made as an asterisk to the amount owed line on the return rather than near the jurat and stated the admitted liability is zero see attached disclaimer statement id pincite the attached statement provided the above named taxpayer respectfully declines to volunteer concerning assessment and payment of any_tax balance due on the return or any redetermination of said tax be it known that the above said taxpayer therefore denies tax_liability and does not admit that the stated amount of tax on return is due and collectable id relying in part on sloan we concluded that the attached statement rendered the return invalid because it called into question the veracity accuracy and completeness of the purported return thereby vitiating the jurat id pincite here petitioner signaled the inclusion of a disclaimer statement to the form_1040 by means of an attached cover page which stated that the form_1040 was being filed under protest without prejudice and that an explanation of the protest-without-prejudice was contained in an attached page protest document and memorandum the under protest without prejudice phrase was also entered twice on the face of the return once in close proximity to the jurat the protest document itself states various propositions including the claim that petitioner is not an individual within the meaning of sec_1 and notwithstanding that the form_1040 purports to be a u s individual_income_tax_return and that application of the tax_rates in sec_1 to petitioner is unconstitutional further the protest document concludes by asserting that unless respondent responds to the document and rebuts each argument raised then respondent will raise no defenses to the contents nor claim a tax_liability imposed under sec_1 or owing by the undersigned by your agency or in a court of law we find that the protest document disclaims liability and tends to negate the declarations in the jurat any voluntary agreement to a tax_liability in the jurat is expressly conditioned in the protest document upon certain further actions by respondent moreover the assertion in the protest document that petitioner is not an individual for purposes of sec_1 and contradicts any purported self-assessment of his liability made on the face of the form_1040 which by its terms is a form for reporting federal_income_tax of an individual at a minimum the protest document raises substantial doubts that petitioner affirms the veracity accuracy and completeness of the return as declared in the jurat following williams and sloan we therefore hold that the form_1040 is not a valid_return as the jurat has been vitiated by an accompanying statement the declarations in the protest document produce just the kind of guessing game about the document's import that we refused to require the commissioner to undertake in sloan and williams moreover as was the case in williams the form_1040 herein would also fail at least two parts of the four-part test of a valid_return enunciated in beard v commissioner t c pincite first because the jurat has been vitiated the form_1040 has not been executed under penalties of perjury second we conclude that the form_1040 does not represent an honest and reasonable attempt to satisfy the requirements of the tax law petitioner's contention in the protest document that he is not an individual as that term is used in sec_1 and is frivolous while items of income are reported and taxable_income is purportedly computed the entries on the lines for tax and total_tax are blank and dollar_figure respectively inexplicably after reporting both total_tax and total payments as dollar_figure petitioner we note that the form_1040 was considered by three units of respondent before respondent concluded that the document could not serve as the basis for assessing any federal_income_tax liability for petitioner for entered dollar_figure as the amount owed even though this last figure should be the difference between the first two we conclude that these entries were made in bad faith exemplifying petitioner's misguided efforts to disclaim liability for tax we accordingly sustain respondent's determination that petitioner is consequently liable for an addition_to_tax pursuant to sec_6651 for failure_to_file iii gross_income respondent determined that petitioner had gross_income of dollar_figure in consisting of pension distributions from nebf and ewtf gambling winnings and social_security_benefits a pension distributions with respect to the pension distributions petitioner stipulated that he received dollar_figure from nebf and dollar_figure from ewtf in and respondent determined that these amounts were includible in petitioner's gross_income pension disbursements are generally includible in gross_income under sec_61 however disbursements of employee contributions to a pension_plan constitute a nontaxable return_of_capital see ashman v commissioner tcmemo_1998_145 knight v commissioner tcmemo_1989_219 at trial petitioner appeared to argue that the pension disbursements received were derived from employee contributions since the amounts contributed by his employers were determined by the number of hours he worked petitioner's argument misconstrues the nature of an employee contribution however the pension plans for nebf and ewtf each prohibit employee contributions we are persuaded that no portion of the pension disbursements at issue constituted the return of an employee contribution and consequently sustain respondent's determination b gambling winnings respondent determined that the dollar_figure lottery proceeds received by petitioner in were includible in gross_income as gambling winnings lottery proceeds are gambling winnings taxable under sec_61 see eg 25_tc_936 rusnak v commissioner tcmemo_1987_249 petitioner makes a series of arguments on brief concerning the nature of income for federal_income_tax purposes that do not persuade us of any error in respondent's determination accordingly respondent's determination is sustained c social_security_benefits respondent determined that dollar_figure of the dollar_figure in social_security_benefits received by petitioner in was includible in his gross_income for that year on brief respondent erroneously states that the includible portion is the total amount of benefits received dollar_figure rather than percent of that amount dollar_figure as determined in the notice_of_deficiency see sec_86 a c and because petitioner had dollar_figure of adjusted_gross_income in per our redetermination thus far he was required to include percent of the social_security_benefits in gross_income see sec_86 c and the only argument petitioner advances in challenging respondent's determination is that he attempted to surrender his social_security card and instructed the social_security administration to return his contributions petitioner conceded however that he cashed all social_security_benefit checks he received on this record we sustain respondent's determination to include dollar_figure percent of the dollar_figure of social_security_benefits received in petitioner's gross_income for iv deductions a gambling_losses sec_165 provides that losses from wagering transactions may be deducted to the extent of gains from such transactions the burden of substantiating wagering loss deductions by keeping sufficient records of such deductions is on the taxpayer mayer v commissioner tcmemo_2000_295 affd 29_fedappx_706 2d cir mack v commissioner tcmemo_1969_26 affd 429_f2d_182 6th cir sec_6001 sec_1_6001-1 income_tax regs petitioner produced losing lottery tickets for totaling dollar_figure and respondent now concedes that he had wagering losses in that amount petitioner's unchallenged testimony at trial was that he purchased the same amount of lottery tickets each week at a cost of approximately dollar_figure per month and that he began saving his losing tickets after he won the dollar_figure in date the dollar_figure total for the tickets purchased from march through date corroborates petitioner's testimony petitioner's testimony is unimpeached and should not be disregarded see 211_f2d_210 6th cir we accordingly conclude that petitioner has provided reasonable evidentiary support for invocation of the cohan_rule and find that he had additional gambling_losses of dollar_figure in january and february of see 39_f2d_540 2d cir 85_tc_731 these losses fully offset the gambling winnings for but are not further deductible see sec_165 see also 16_tc_1214 b charitable_contribution deductions sec_170 provides that charitable_contributions may be deducted from gross_income if verified under regulations prescribed by the secretary under the regulations a taxpayer must maintain records of each contribution such as a canceled check a receipt or other reliable records from the charitable_organization sec_1_170a-13 income_tax regs petitioner claimed dollar_figure in charitable_contribution deductions on the form_1040 yet conceded at trial that he had no records to substantiate any amount although petitioner testified in very vague terms about having made gifts of clothing and cash to the salvation army his testimony provides no basis on which we might make even a guess at the actual amount donated see vanicek v commissioner supra we accordingly conclude that petitioner is not entitled to any deduction for charitable_contributions in c closing costs for mortgage refinancing petitioner claimed an itemized_deduction of dollar_figure for closing costs on the form_1040 representing amounts he paid in in connection with refinancing the mortgage on his residence the parties now agree that dollar_figure of this figure represents home mortgage interest and respondent has conceded petitioner's entitlement to deduct that amount respondent maintains that petitioner is not entitled to any additional_amount these amounts consist of dollar_figure of prepaid hazard insurance and dollar_figure in other closing costs that petitioner paid in connection with the refinancing as itemized in our findings_of_fact as for the prepaid hazard insurance the cost of insuring a dwelling owned and occupied by a taxpayer as a personal_residence is not deductible sec_1_262-1 income_tax regs thus petitioner is not entitled to deduct the foregoing amount also included in the closing costs that petitioner seeks to deduct is a dollar_figure loan origination fee which is further described on the settlement sheet as petitioner has offered no evidence concerning whether this amount represents prepaid_interest or instead a payment for services rendered by the financial_institution that provided the financing thus this amount is not deductible as interest under sec_163 75_tc_424 affd 691_f2d_490 3d cir 70_tc_240 revd on another issue 655_f2d_980 9th cir 57_tc_781 cao v commissioner tcmemo_1994_60 affd 78_f3d_594 9th cir dozier v commissioner tcmemo_1982_569 since petitioner has failed to show that the loan origination fee is interest it falls into the same category as the bulk of the remaining closing costs that he seeks to deduct namely the dollar_figure appraisal fee the dollar_figure attorney's fee and the petitioner also seeks to deduct dollar_figure listed on the settlement sheet as for flood other than the settlement sheet petitioner offered no evidence concerning what the flood item represents given the evidence we conclude that the item is either flood insurance in which case it is not deductible under the authority cited above or it is something else not deductible for lack of proof concerning the nature of the expenditure dollar_figure computer filing fee all are costs for services rendered in connection with obtaining the refinancing and are not currently deductible see eg goodwin v commissioner supra pincite- trivett v commissioner tcmemo_1977_161 affd 611_f2d_655 6th cir the remaining closing costs that petitioner seeks to deduct are described in the settlement sheet as dollar_figure in recording fees and dollar_figure in state tax stamps state and local transfer and recordation taxes are not deductible expenses gibbons v commissioner tcmemo_1976_125 v sec_6654 addition_to_tax respondent determined that petitioner was liable for an addition_to_tax pursuant to sec_6654 for failure to pay estimated_tax under sec_7491 respondent bears the burden of production with respect to petitioner's liability for an addition_to_tax once respondent has met that burden it is petitioner's burden to show exculpatory factors such as reasonable_cause or that respondent's determination is incorrect see 116_tc_438 in the circumstances of this case we need not decide whether any portion of the closing costs is amortizable over the life of the refinancing loan as there is no evidence concerning the loan's term nor proof that the proceeds of the loan were used for business or investment rather than personal purposes we have sustained respondent's determinations that petitioner had gross_income of dollar_figure in petitioner admitted on the form_1040 that no estimated_taxes were paid nor was any_tax withheld with respect to the information returns of nebf ewtf and the kentucky lottery corporation likewise corroborate that no tax was withheld with respect to petitioner's pension disbursements and lottery winnings we accordingly conclude that respondent has met his burden of production with respect to the sec_6654 addition as petitioner's only argument is that there is no longer legislation which authorizes the sec_6654 addition_to_tax we sustain respondent's determination vi conclusion we have considered all remaining arguments made by the parties for contrary holdings and to the extent not addressed find them to be irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
